DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings submitted on 12/14/2020 has been accepted by Examiner. 
Prior and Pertinent Arts
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are – KITAMURA et al. (US 20210266444), KURITA et al. (US 20210152749), Asano et al. (US 10334180)  – who disclose different image sensor of interest that uses polarization filters during image capturing and thereafter performing various image processing of interest. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the closest prior art Asano (SU 10334180) discloses –

Regarding claim 1, an electronic device (device 100, 900, figs. 1, 9), comprising: at least one processor; and at least one memory coupled to the at least one processor storing instructions that, when executed by the at least processor, cause the at least processor to function as (Col. 16, lines 11-25): 
 	an information acquisition unit configured to acquire polarization information of a subject based on a plurality of pieces of image data that are based on a first signal output from a first sensor, wherein the first sensor is capable of capturing an optical image of the subject acquired via a polarizing filter provided with areas having different polarization angles (In this example, the camera device 102 includes a polarizer 112 that filters light 114 based on a rotational orientation of the polarizer prior to a digital image 110 being captured by the imager 108. The polarizer 112 can be an integrated component of the camera device 102, or may be an external peripheral component that either attaches to the camera device or is positioned in the path of the light 114. For example, the digital camera 104 or the mobile device 106 can include the polarizer 112 as an integrated component of the device along with the imager 108 as further described with reference to the example device shown in FIGS. 2 and 3. Alternatively, the polarizer 112 may be an attachable component that attaches to the digital camera 104 or to the mobile device 106. In implementations, the polarizer may be a linear polarizer, or implemented as a circular polarizer, which is a linear polarizer followed by a quarter wave plate – Col. 4, lines 48-63); 
 	a control unit (units 908 + 910, fig. 9) configured to control brightness of an image at the time of acquiring image data by capturing the optical image of the subject (abstract, The image analysis function 126 can also be implemented to modify or adjust pixel brightness values for each of the captured digital images 110 in response to the determination that the exposure is not constant among the captured digital images 110. To facilitate the modification of the pixel brightness values, the image analysis function 126 can obtain an exposure index from the image metadata for each of the captured digital images 110, where the exposure index of a respective digital image corresponds to scene brightness. The image analysis function 126 can then convert the exposure index to lux (a unit of illumination) for each of the captured digital images 110. The conversion from the exposure index to lux – Col. 6, lines 53-67).

However, Asano is not found disclosing reasonably the limitation of, an evaluation value acquisition unit configured to acquire an evaluation value to be used by the control unit to control the brightness, based on at least one of the plurality of pieces of image data,
 	wherein the plurality of pieces of image data have different polarization angles, by respectively being acquired via areas of the polarizing filter having the plurality of different polarization angles, and 
 	wherein the evaluation value acquisition unit is configured to set a degree of weighting to be assigned to the plurality of pieces of image data at the time of acquiring the evaluation value, based on the polarization information.

Method claim 14, and CRM claim 17 recite similar allowable feature like claim 1, and thus are allowable for similar reason. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAHBAZ NAZRUL/
Primary Examiner, Art Unit 2661